Title: To Thomas Jefferson from Daniel L. Hylton, 8 August 1791
From: Hylton, Daniel L.
To: Jefferson, Thomas


Richmond, 8 Aug. 1791. On return from Norfolk he found TJ’s of 10th with bank note for 21.25 dollars, an unnecessary trouble to TJ since two days after writing he received £10 from Col. Lewis to pay shipping and other charges on tobacco. Lewis also left £100 to pay Dr. Currie part of an order TJ had drawn. If agreeable, he will pay Currie the amount of the note or apply it as TJ directs. Tobacco is still low. The prices TJ quotes in France would justify merchants giving a higher price, but “its not to be wonder’d at, when we have no other, but british Merchts. among us.” He is told the late regulation in France almost prohibits export from England there. While he was at Norfolk a ship arrived from France for tobacco. He hopes it will be followed by many more. Official accounts of Scott’s expedition must have reached TJ: he hopes “the little scourge they have received will be a check for some time.” Mr. and Mrs. Williams, natives of Jamaica in America for her health, sailed ten days  past for New York accompanied by Hylton’s daughter Hetty. They may come to Philadelphia; if so, “any civility shewn them will confer an obligation on me.”
